UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6256



KEITH WENDALL SHEPPARD,

                                             Plaintiff - Appellant,

          versus


WILLIAM E. GUNN; DAVID M. BEASLEY, Governor;
CHARLES CONDON,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Joseph F. Anderson, Jr., District
Judge. (CA-98-3650-6-17-AK)


Submitted:   May 13, 1999                   Decided:   May 19, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Keith Wendall Sheppard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Keith Wendall Sheppard filed an untimely notice of appeal. We

dismiss for lack of jurisdiction.     The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4.   These periods

are "mandatory and jurisdictional."   Browder v. Director, Dep't of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty days within which to file in the district court notices of

appeal from judgments or final orders.    Fed. R. App. P. 4(a)(1).

The only exceptions to the appeal period are when the district

court extends the time to appeal under Fed. R. App. P. 4(a)(5) or

reopens the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on January 13, 1999;

Sheppard's notice of appeal was dated on February 16, 1999, and

filed on February 18, 1999, which is beyond the thirty-day appeal

period.   Sheppard's failure to note a timely appeal or obtain an

extension of the appeal period leaves this court without jurisdic-

tion to consider the merits of his appeal.    We therefore dismiss

the appeal.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           DISMISSED




                                 2